FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        July 8, 2022

                                   No. 04-21-00495-CV

                 IN THE INTEREST OF J.O.L. AND I.C.L. CHILDREN

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 12-06-27527-MCVAJA
                     Honorable Amado J. Abascal III, Judge Presiding


                                      ORDER
       Appellant’s Unopposed Motion for Extension of Time to File Appellant’s Reply Brief is
hereby GRANTED. Time is extended until July 22, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court